    Case 2:20-cv-11236-RGK-PLA Document 5 Filed 12/11/20 Page 1 of 1 Page ID #:941




                                                    2:20-cv-11236




                                                Plaintiff
ASHOT YEGIAZARYAN a/k/a ASHOT EGIAZARYAN        Defendant
SUREN YEGIAZARYAN a/k/a SUREN EGIAZARIAN        Defendant
ARTEM YEGIAZARYAN a/k/a ARTEM EGIAZARYAN        Defendant
STEPHAN YEGIAZARYAN a/k/a STEPHAN EGIAZARYAN    Defendant
VITALY GOGOKHIA                                 Defendant
NATALIA DOZORTSEVA                              Defendant
MURIELLE JOUNIAUX                               Defendant
ALEXIS GASTON THIELEN                           Defendant
RATNIKOV EVGENY NIKOLAEVICH                     Defendant
H. EDWARD RYALS                                 Defendant
PRESTIGE TRUST COMPANY, LTD.                    Defendant
